DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Wallerson on 05/20/2021.
Claim 17 is canceled and Claims 1, 5-6, 9, 13-14, and 18 have been amended as follows: 

Claim 1. (currently amended) A force sensing device disposed in an electronic device having a first force member and a second force member formed on a conductive housing, the force sensing device comprising: 
a substrate disposed inside the housing and spaced apart from inner side surfaces of the first force member and the second force member; 
a first inductor element disposed on a first surface of the substrate and spaced apart from the first force member, the first inductor element having a first inductance, which is variable at a time of force input pressing the first force member; 
a second inductor element disposed on the first surface of the substrate and spaced apart from the second force member, the second inductor element having a second inductance, which variable at a time of force input pressing the second force member; and 
a support member comprising a first end attached to the first surface of the substrate at a location between the first inductor element and the second inductor element and a second end attached to an inner side surface of the housing at a location between the first force member and the second force member.

Claim 5. (currently amended) The force sensing device of claim 4, further comprising a detection circuit configured to: 
convert the first oscillation signal into a first digital value to generate a first count value and the second oscillation signal into a second digital value to generate a second count value, 
subtract the first count value and the second count value to obtain a difference value, and 
detect a force position based on the difference value to generate a detection signal.

Claim 6. (currently amended) The force sensing device of claim 5, wherein the detection circuit comprises: 
a first frequency-digital converter configured to convert the first oscillation signal into the first digital value to generate the first count value; 
a second frequency-digital converter configured to convert the second oscillation signal into the second digital value to generate the second count value; and 
a force detection circuit configured to obtain the difference value by subtracting the first count value and the second count value, and to detect the force position based on the difference value to generate the detection signal.

Claim 9. (currently amended) An electronic device, comprising: 
a conductive housing; 
a force switch unit comprising a first force member and a second force member disposed on the housing; 
a substrate disposed inside the housing and spaced apart from inner side surfaces of the first force member and the second force member; 
a first inductor element disposed on a first surface of the substrate and spaced apart from the first force member, the first inductor element having a first inductance, which is variable at a time of force input pressing the first force member; 
a second inductor element disposed on the first surface of the substrate and spaced apart from the second force member, the second inductor element having a second inductance, which variable at a time of force input pressing the second force member; and 
a support member comprising a first end attached to the first surface of the substrate at a location between the first inductor element and the second inductor element and a second end attached to an inner side surface of the housing at a location between the first force member and the second force member.

Claim 13. (currently amended) The electronic device of claim 12, further comprising a detection circuit configured to: 
convert the first oscillation signal into a first digital value to generate a first count value and the second oscillation signal into a second digital value to generate a second count value, subtract the first count value and the second count value to obtain a difference value, and detect a force position based on the difference value to generate a detection signal.

Claim 14. (currently amended) The electronic device of claim 13, wherein the detection circuit comprises: 
a first frequency-digital converter configured to convert the first oscillation signal into the first digital value to generate the first count value; 
a second frequency-digital converter configured to convert the second oscillation signal into the second digital value to generate the second count value; and 
a force detection circuit configured to subtract the first count value and the second count value to obtain the difference value, and to detect the force position based on the difference value to generate the detection signal.

Claim 17. (canceled)

Claim 18. (currently amended) The force sensing device of claim 1, wherein when force is input to any one of the first force member and the second force member, the first force member and the second force member move in opposite directions by virtue of the .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1 and claim 9:
a support member comprising a first end attached to the first surface of the substrate at a location between the first inductor element and the second inductor element and a second end attached to an inner side surface of the housing at a location between the first force member and the second force member
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        05/23/2022